Case 1:18-cr-00069-LEK Document 112 Filed 09/09/19 Page 1 of 3           PageID #: 674



PETER C. WOLFF, JR. #2332
Federal Public Defender
District of Hawaii
300 Ala Moana Boulevard, Suite 7104
Honolulu, Hawaii 96850
Telephone: (808) 541-2521
Facsimile: (808) 541-3545
E-Mail:      peter_wolff@fd.org

Attorney for Defendant
GRANT MANAKU

                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                 )   Cr. No. 18-00069 LEK
                                          )
              Plaintiff,                  )   Motion for Release on Bail
                                          )
       v.                                 )   Declaration of Counsel
                                          )
GRANT MANAKU,                             )   Certificate of Service
                                          )
              Defendant.                  )
                                          )

                             Motion for Release on Bail

      COMES NOW the defendant, GRANT MANAKU, by and through his

undersigned counsel, Peter C. Wolff, Jr., Federal Public Defender, and moves this

Honorable Court to release him pending sentencing and, as well, to permit him to

make a voluntary surrender to his designated institution following the imposition of

sentence (assuming that he fully complies with his conditions of release if the instant
Case 1:18-cr-00069-LEK Document 112 Filed 09/09/19 Page 2 of 3             PageID #: 675



motion is granted). This motion is based on the files and records of this case and the

Declaration of Counsel attached hereto.

      Mr. Manaku was convicted of the offense alleged in the indictment, namely

that he “did knowingly possess material that contained images of child

pornography” in “violation of Title 18, United States Code, Sections

2252A(a)(5)(B) and2252A(b)(2)” following a jury trial. At the conclusion of the

trial, the government sought and the court ordered that he be detained.

      The legal standard for release under the circumstances is found in 18

U.S.C. § 3145 which provides in pertinent part that “[a] person subject to

detention pursuant to section 3143(a)(2) or (b)(2), and who meets the

conditions of release set forth in section 3143(a)(1) or (b)(1), may be ordered

released, under appropriate conditions, by the judicial officer, if it is clearly

shown that there are exceptional reasons why such person’s detention would

not be appropriate.”

      Here, the defendant has a very good history while released on

supervision by Pretrial Services for a period of over one year. A couple of

weeks before trial, he was admonished for one violation (positive test for

marijuana which he denied using), but has otherwise been fully compliant.

Mr. Manaku has been gainfully employed, living in a suitable rented room,




                                            2
Case 1:18-cr-00069-LEK Document 112 Filed 09/09/19 Page 3 of 3         PageID #: 676



and otherwise a contributing member of society. Under these circumstances it

is submitte4d that the instant motion should be granted.

       DATED: Honolulu, Hawaii, September 9, 2019.


                                             /s/ Peter C. Wolff, Jr.
                                            PETER C. WOLFF, JR.
                                            Attorney for Defendant
                                            GRANT MANAKU




United States v. Manaku, Cr. No. 18-00069 LEK
United States District Court, District of Hawaii
Motion for Release on Bail




                                               3
